Title: To James Madison from Alexander J. Dallas, 27 August 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir
          27 Aug. 1816.
        
        The Bank subscription is filled. The deficit of the general returns, 3,000,000. Dollars, was taken by Mr. Girard, in a single line, to the great disappointment of the Brokers and Speculators. I congratulate you upon

this event. There is little doubt of the organization of the Bank being republican, and friendly to the Government.
        The Cumberland road presents new embarrassments; and I shall have occasion to trouble you upon the subject, as soon as I reach Washington, which will probably be on Sunday next. I am, Dear Sir, most respectfully & faithfully Yrs.
        
          A. J. Dallas
        
      